Citation Nr: 0517070	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  97-03 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for skin keratosis and 
tinea pedis, to include as due to exposure to herbicides in 
service.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
herbicides in service.  

3.  Entitlement to service connection for arteriosclerotic 
vascular disease and residuals of stroke, to include as due 
to exposure to herbicides in service.  

4.  Entitlement to service connection for a back disorder.  

5.  Entitlement to service connection for an affective 
disorder.  

6.  Entitlement to service connection for loss of teeth.  




REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at law


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1969 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

The Board initially issued a decision in this case in January 
1999 denying each of the above appealed issues.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2000 
Order, the Court vacated the Board's decision and remanded 
the case to the Board for consideration of matters raised in 
the Order.  In May 2001, the Board remanded the case to the 
RO for additional development of the record.  

In May 2002, the Board issued another decision in this case, 
again denying each of the stated claims.  The veteran also 
appealed that decision of the Board to the Court.  A December 
2003 Order of the Court vacated the Board's May 2002 decision 
and again remanded the case for further action as set forth 
in the Court's Order.  

In June 2004, the Board Remanded the case to the RO for 
completion of the action as indicated by the Court.  That 
action having been completed, to the extent possible, the 
case is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary and possible for the equitable 
disposition of the veteran's appeal.

2.  Keratosis, tinea pedis, COPD, and arteriosclerotic 
vascular disease are not designated diseases associated with 
exposure to herbicides.

3.  The record does not reveal arteriosclerotic vascular 
disease or degenerative disease of the lumbar spine manifest 
to a compensable degree within one year after the veteran's 
separation from service.

4.  There is no competent evidence of record establishing a 
relationship between skin keratosis, tinea pedis, COPD, 
arteriosclerotic vascular disease and residuals of stroke, a 
back disorder, or an affective disorder and the veteran's 
period of active duty service or any incident occurring 
therein, including herbicide exposure.

5.  There is no evidence of record showing dental disability 
for which service connection or eligibility for VA outpatient 
dental treatment may be established.


CONCLUSIONS OF LAW

1.  Skin keratosis and tinea pedis were not incurred or 
aggravated during active duty service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2004).  

2.  COPD was not incurred or aggravated during active duty 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2004).  

3.  Arteriosclerotic vascular disease and residuals of stroke 
were not incurred or aggravated during active duty service, 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).  

4.  A back disorder was not incurred or aggravated in 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).  

5.  An affective disorder was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

6.  Entitlement to service connection for loss of teeth is 
not established.  38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.381, 17.161 (2001); 38 C.F.R. §§ 3.381, 
4.419 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in July 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition to the explicit VCAA notice, VA 
notified the veteran, even before enactment of the VCAA, what 
information and evidence was needed to substantiate this 
claim for service connection.  For example, by way of letters 
dated in April 1996 and December 1996, the January 1997 
rating decision, the February 1997 statement of the case, and 
the supplemental statements of the case issued in December 
2001 and December 2004, the RO provided the veteran with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letter dated in May 2001, the RO explained the effects of the 
VCAA, again described the evidence needed to prevail in 
service connection claims, and asked the veteran to submit or 
authorize VA to obtain additional evidence in support of his 
appeal.  He was also supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in the December 2004 supplemental 
statement of the case.  

Finally, with respect to element (4), the Board notes that 
the RO's July 2004 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  That was legally impossible in 
the circumstances of this case, where the claim was first 
adjudicated in 1997.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2004 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional supplemental statement of the 
case was provided to the veteran in December 2004.  

The Board is also satisfied as to compliance with its 
instructions from the May 2001 and June 2004 Remands.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, 
the RO's July 2004 letter to the veteran requested that he 
provide specific information to enable the RO to request 
additional service medical records.  In February 2005, the 
veteran's attorney wrote the RO requesting an additional 
60 days to submit additional evidence in support of the 
veteran's claims.  The RO granted the attorney's request, but 
no additional evidence or other communication has been 
received subsequent to the Board's June 2004 Remand.  Because 
the requested information was not received, an effective 
search for additional service medical records that might have 
been supportive of the veteran's claims could not be made.  

Accordingly, the Board finds that VA's duty to assist the 
veteran has been met and that VA bears no further obligation 
in this respect.  The Board would point out that the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

Service Connection for Non-Dental Disorders

Factual Background

Review of the service medical records discloses no complaint, 
treatment, or diagnosis of a disorder of the skin, 
cardiovascular system, respiratory system, or back. 
Similarly, there is no record of psychiatric complaints or 
diagnosis. The report of the July 1976 separation examination 
is negative for relevant abnormality.

The report of the July 1995 VA general medical examination 
was significant for red plaque-like lesions on sun-exposed 
surfaces of the forearms and scaly rash on the feet. The 
cardiovascular system was normal. The examiner noted that the 
veteran smoked two packs of cigarettes per day.  Examination 
of the respiratory system revealed abnormalities.  The report 
also noted a history of alcohol abuse.  It was negative for 
findings or complaints related to the back.  The psychiatric 
section noted a history of alcohol abuse, the veteran being 
ill at ease and with poor hygiene.  Chest x-rays reflected 
changes consistent with "smokers lung" and degenerative 
changes in the thoracic spine.  The diagnosis included tinea 
pedis, solar keratosis, and COPD.  

The RO obtained VA medical records dated through May 2001.  
The veteran was seen in May 1995 describing a skin problem 
since 1971 in service.  Examination revealed petechial-
looking spots on the hands and forearms.  Entries dated in 
June 1995 note a few petechiae noted on the forearms due to 
capillary fragility due to age.  Records indicated the 
veteran sought outpatient treatment for alcoholism in June 
1995.  Subsequent records included a diagnosis of dysthymic 
disorder.  

The RO also secured medical records from D. Jung, M.D.  In 
May 1995, the veteran complained of discoloration of the 
forearms.  He presented to the emergency room in November 
1995 for right-sided weakness.  He related a history of COPD, 
cirrhosis, skin cancer, and psychiatric disorder.  The 
assessment initially was possible transient cerebral ischemia 
and ultimately was reversible ischemic neurologic deficit.  A 
Doppler study showed severe stenosis of the left internal 
carotid artery.  Notes dated later in November 1995 indicated 
that the veteran claimed that his emphysema was probably 
caused by cigarette smoking, though he continued to smoke.  
Physical examination was essentially unremarkable.  

Records dated in March 1996 from Hilo Family Practice Center 
state that the veteran was a heavy smoker with an apparent 
small cerebrovascular accident about four months earlier.  
Tests showed total occlusion of the left internal carotid 
artery and stenosis of the right internal carotid artery and 
mild to moderate stenosis of the vertebral arteries.  Records 
dated in April 1996 reflect test results showing mild 
stenosis of the proximal right external iliac artery.  A 
state physical examination report completed in April 1996 
indicates that examination was significant for total 
occlusion of the left internal carotid artery, degenerative 
arthritis of the lumbar spine, actinic keratosis, and L5-S1 
radiculopathy.  The diagnosis was arteriosclerotic vascular 
disease with occlusion and degenerative disease of the 
lumbosacral spine.  Onset of the disability was noted as 
November 1995.  X-rays of the lumbosacral spine taken in May 
1996 showed mild L4-5 disc space narrowing with mild anterior 
osteophytes, diagnosed as degenerative joint disease.  

An April 1996 statement from M. Dang, M.D., relates that he 
suspected that the veteran's lower extremity symptoms might 
be due to neuromuscular problems rather than vascular 
problems.  

State mental health evaluations dated in May 1995 and October 
1995 indicate that the veteran had been assessed as having an 
affective disorder and a substance addiction disorder.  A 
November 1995 statement from the veteran's VA psychiatrist 
states that he had treated the veteran since June 1995 and 
that evaluation of his employability should include a 
psychiatric evaluation.  

VA clinic records dated from November 1995 to May 2001 
reflect continued follow-up, primarily for depression and 
dysthymic disorder, COPD, claudication, residuals of the 
veteran's stroke, chronic low back pain, and alcohol 
dependence.  

The veteran offered various written statements in support of 
his appeal.  In April 1996, he alleged exposure to hazardous 
gases in service.  In September 1996, he stated that his 
keratosis was related to Agent Orange exposure, explaining 
that he had to be treated for the skin problem after he left 
Asia.  He also alleged that his vascular disease was related 
to service.  In an October 1996 statement, the veteran 
asserted that skin keratosis, COPD, arteriosclerotic vascular 
disease, and tinea pedis were related to service in Asia and 
Agent Orange exposure.  With respect to his back claim, he 
alleged that he was drafted with L4-5 spine problems that 
were aggravated in service.  He added that hardship was 
causing his affective disorder.  In December 1996, the 
veteran related that records from his family physician had 
been destroyed.  Finally, in a statement offered in December 
2001, the veteran stated that exposure to herbicides, gases, 
tear gas, and smoke bombs in service contributed to his 
disabilities.  In addition, he suggested that service 
contributed to his COPD by providing cigarettes with meals.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arteriosclerosis and arthritis).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam Era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of ten percent or more within the time period 
specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  
Herbicide exposure is presumed if the veteran has a 
designated disease and served in Vietnam during the Vietnam 
era.  38 C.F.R. § 3.307(a)(6)(iii).  The presumption may be 
rebutted by affirmative, though not necessarily conclusive, 
evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 
3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, diabetes mellitus, respiratory cancers and certain 
soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  

The Board notes that, during the pendency of the veteran's 
appeal, Congress established, among other things, a 
presumption of herbicide exposure to a veteran who served in 
Vietnam from January 9, 1962 to May 7, 1975, even without 
diagnosis of a presumptive disease, absent affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(f).  Generally, 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant will apply.  Further, VA's General Counsel has 
held that if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award a benefit 
based on a change in law retroactive to, but no earlier than, 
the effective date of the change.  VAOPGCPREC 3-2000; 
VAOPGCPREC 7-2000.  The Board is bound by those rulings.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).  

Initially, the Board finds that there is no basis for 
establishing service connection using applicable 
presumptions.  With respect to the claims related to 
herbicide exposure, the Board notes that service documents 
reflect receipt of medals denoting service in Vietnam.  
However, keratosis, tinea pedis, COPD, and arteriosclerotic 
vascular disease are not listed among the designated diseases 
associated with herbicide exposure.  Although the veteran 
does not specifically allege a relationship to herbicide 
exposure, the Board notes that the remaining disabilities, 
degenerative joint disease of the lumbosacral spine and 
dysthymic disorder, are likewise absent from the list of 
designated diseases.  Therefore, even presuming that the 
veteran was exposed to Agent Orange or other herbicide agent 
in service in Vietnam, the requirements for establishing 
presumptive service connection are not met.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  

Similarly, there is no evidence that either arteriosclerotic 
vascular disease or degenerative disease of the lumbosacral 
spine was manifest to a compensable degree within one year 
after the veteran's separation from service.  In fact, the 
record shows no diagnosis for the disorders until 1996, many 
years after his discharge.  Therefore, the presumption of in-
service incurrence for chronic disease is not for 
application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).  

The Board must now consider each claim on the basis of direct 
service incurrence.  The medical evidence of record reveals 
diagnoses of keratosis, tinea pedis, COPD, arteriosclerotic 
vascular disease, degenerative joint disease of the 
lumbosacral spine, and dysthymic disorder.  The veteran 
alleges that each disorder is in some way related to service.  

However, service medical records reveal no chronic disability 
of the skin, respiratory system, cardiovascular system, or 
lumbosacral spine, and no chronic psychiatric disorder.  In 
fact, service medical records are negative for any mention of 
the alleged disorders.  As there is no medical evidence of 
the disorders until 1995, nearly 20 years after the veteran's 
separation from service in 1976, there is little evidence of 
post-service continued symptoms.  Thus, service connection 
may not be established on the basis of chronicity in service 
or continuity of symptomatology after service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  Moreover, review 
of the record reveals no competent evidence that establishes 
a relationship between any of the disorders and the veteran's 
period of active service or any incident therein, to include 
herbicide exposure.  Absent such evidence, the claims must 
fail.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 
11 Vet. App. at 419.  

The Board notes that the diagnosis of COPD and chest X-ray 
findings the July 1995 VA examination consistent with 
"smoker's lung" suggest a medical relationship between 
tobacco use and COPD.  Private medical records note that the 
veteran was a heavy smoker and, apparently, continues to 
smoke.  The Board notes that the veteran is free to argue a 
relationship between smoking in service and his COPD.  See 38 
U.S.C.A. § 1103 (West 2002) (for claims filed after June 9, 
1998, the law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during active duty service).  However, the record is 
negative for any competent medical evidence to support his 
claim.  

The Board acknowledges that the veteran alleges a 
relationship between each disorder and service, particularly 
exposure to a variety of chemicals.  However, it is 
emphasized that the record is negative for any indication 
that the veteran is an appropriately trained medical 
professional.  Thus, as a lay person, he is competent to 
relate and describe injuries and symptoms.  However, his 
personal opinion as to the etiology of each disability at 
issue is not competent evidence needed to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

With respect to the claim for a back disorder, the Board 
notes that the veteran alleged in his October 1996 statement 
that service aggravated L4-5 spine problems that existed when 
he was drafted.  However, as discussed previously, the 
veteran's lay opinion as to such matters is insufficient to 
establish service connection.  Id.  Moreover, the May 1968 
pre-induction examination is negative for findings of any 
abnormality of the spine.  Absent evidence confirming the 
existence of disability at entrance, there is no basis for 
establishing service connection due to aggravation.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

In conclusion, the Board finds no relative balance of 
evidence for and against the veteran's claims.  There is 
simply no competent evidence establishing a relationship 
between the disorders at issue and the veteran's period of 
active duty service.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for skin keratosis and tinea pedis, COPD, arteriosclerotic 
vascular disease, a back disorder, and an affective disorder.  
The benefit of the doubt is not for application.  38 U.S.C.A. 
§ 5107(b).  

Service Connection for Loss of Teeth

The Board notes that, during the pendency of the veteran's 
appeal, VA amended the regulations setting forth the 
requirements for service connection for dental conditions, 
effective June 8, 1999.  64 Fed. Reg. 30,392-30,393 (1999).  
As noted above, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant will apply.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  

Upon review of the amendments, the Board finds that the only 
substantive change made affects the duration of time required 
after entry into service for the incurrence of the dental 
conditions for purposes of establishing service connection.  
Under the specific facts of the veteran's case, this changed 
requirement has no impact on the veteran's claim.  Therefore, 
neither version of the regulations is more or less favorable 
to the veteran.  The Board finds that its consideration of 
the veteran's claim, even though the RO did not address the 
amended regulations, will therefore not prejudice the veteran 
in any way.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Each defective or missing tooth and disease of the teeth and 
periodontal tissues is considered separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  38 C.F.R. § 3.381(a) (1998); 
38 C.F.R. § 3.381(b) (2004).  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  38 C.F.R. § 4.149 (1998); 38 C.F.R. § 3.381(a) 
(2004).  

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998); 38 C.F.R. § 3.381(b) (2004).  A veteran with a 
noncompensable service-connected dental condition due to 
dental trauma is entitled to any reasonably necessary dental 
treatment without time limitations for conditions which are 
attributable to the service trauma.  38 C.F.R. § 17.161(c); 
see 38 U.S.C.A. § 1712.  Allowances for dental treatment for 
service-connected noncompensable dental conditions not due to 
trauma are typically subject to limitation of one-time 
treatment and timely application after service.  38 C.F.R. 
§ 17.161(b); see 38 C.F.R. §§ 17.161(a), (d), and (e) (for 
exceptions).  

The May 1968 pre-induction examination did not include 
specific dental findings, but noted that dental status was 
acceptable.  Periodic examination in May 1974 found multiple 
non-restorable teeth throughout the mouth, several restorable 
teeth, and one missing tooth on the lower right side (tooth 
31).  The examination was noted as T-3 exam, Class 3.  The 
accompanying report of medical history showed a negative 
indicator for history of severe tooth or gum trouble.  Dental 
examination at separation performed in July 1976 noted 
multiple non-restorable and multiple restorable teeth and was 
denoted as T-3 exam, Class 4.  Dental restoration was 
recommended.  Review of dental records dated in March 1969 
revealed notation of missing tooth 31, on the lower right 
side.  Dental records confirmed the exam status noted on 
examination reports from May 1974 and July 1976.  Notes 
indicated that the veteran refused any dental treatment.  

In this case, in his October 1996 statement, the veteran 
alleged only that he had loss of teeth, apparently because no 
dental work had been performed in service, which caused 
difficulty eating.  The evidence does show that he has few 
teeth remaining.  However, as stated above, replaceable 
missing teeth may be service-connected only for purposes of 
VA outpatient dental treatment.  38 C.F.R. § 4.149 (1998); 
38 C.F.R. § 3.381(a) (2004).  There is no indication that the 
veteran's tooth loss is related to a combat wound or other 
service trauma.  38 C.F.R. § 3.381(e) (1998); 38 C.F.R. § 
3.381(b) (2004).  Thus, the veteran is not entitled to dental 
treatment without time limit.  38 C.F.R. § 17.161(c).  
Moreover, there is no evidence of application for VA 
outpatient dental treatment within one year after his 
separation from service.  38 C.F.R. § 17.161(b)(2)(i).  Thus, 
the evidence fails to show any dental disability for which 
service connected compensation may be paid or for which 
dental treatment is allowed.  Therefore, the appeal is 
denied.  


ORDER

Service connection for skin keratosis and tinea pedis, to 
include as due to exposure to herbicides in service, is 
denied.

Service connection for COPD, to include as due to exposure to 
herbicides in service, is denied.

Service connection for arteriosclerotic vascular disease and 
residuals of stroke, to include as due to exposure to 
herbicides in service, is denied.

Service connection for a back disorder is denied.



Service connection for an affective disorder is denied.

Service connection for loss of teeth is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


